 RMDECISIONSOF NATIONAL LABOR RELATIONS BOARDPlywood and Veneer Workers Local Union No. 2789,affiliated with Redwood District Council of Lumberand Sawmill Workers and Simpson Timber Compa-ny and International Woodworkers of America, Lo-cal 3-98,AFL-CIO, CLC. Case 20-CD-477April 2, 1976DECISIONAND DETERMINATION OFDISPUTEBY CHAIRMAN MURPHY AND MEMBERSFANNINGAND PENELLOThisisa proceeding under Section 10(k) of theNational Labor Relations Act, as amended, upon acharge filed by SimpsonTimber Company,the Em-ployer,alleging thatPlywoodand Veneer WorkersLocal Union No. 2789,affiliated with Redwood Dis-trictCouncil of Lumber and Sawmill Workers(henceforth calledLocal2789),violatedSection8(b)(4)(D)of the Act by engaging in certain pro-scribed activity with an object of forcing or requiringthe Employer to assign certain work to employees itrepresents rather than to employees represented bythe International Woodworkers of America,Local 3-98, AFL-CIO, CLC (henceforthcalled IWA).A hearing was held before Hearing Officer JosephR. Wirts on October 28 and 29, 1975. All parties ap-peared at the hearing and were given full opportunityto be heard,to examine and cross-examine witnesses,and to adduce evidence bearing upon the issues.Briefs have beenfiled by theEmployer and Local2789.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thority inthis proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error.They are herebyaffirmed.Upon the entire record in this case,the Boardmakes the following findings:1.THE BUSINESSOF THE EMPLOYERThe Employer, a State of Washington corporation,is engaged in timbering and wood processing opera-tions at various locations including Mad River, Cali-fornia.During the calendar year 1974, it had reve-nues in excessof $500,000, purchased goods andservices from outside the State of California valuedin excess of $50,000, and sold goods outside the Stateof California which originated from within the Statevaluedin excessof $50,000.We find, therefore, asstipulatedby theparties,that the Employer is en-gaged in commercewithin themeaning of Section2(6) and (7) of the Act and thatitwilleffectuate thepolicies ofthe Act toassert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe partiesstipulated and we findthat Local 2789and IWAare labor organizationswithin themeaningof Section2(5) of the Act.III.THE DISPUTEA. The Work in DisputeThe work in dispute concerns the operation of thefront-end log loader at the Employer's Mad Riverplywood plant, Arcata, California.With but one exception since 1971, the Employerhas used a front-end log loader (herein also called logloader) to sort and load on trucks for delivery else-where logs rejected for use in its plywood plant atMad River. Log loaders are normally kept at theEmployer's Korbel, California, log distribution cen-ter,where they are in daily use. On the infrequentoccasions when a log loader has been needed at MadRiver, the Employer has sent one from Korbel to thelatter site along with an operator to run it. The Kor-bel location is some 7 miles from the Mad Riverplant. The employees at the log distribution centerarerepresentedby IWA, which supports theEmployer's assignment of an employee it representsto operate the log loader on those occasions. The em-ployees at the Mad River plywood plant are repre-sented by Local 2789 which claims the disputed workfor the employees it represents. The Employer pre-fers that the log loader be manned as in the past byone of its regular log distribution center operatorsrepresented by IWA.B. The Background FactsAs noted, the Employer operates a plywood mill atMad River. Logs, delivered to the mill by truck, areunloaded by crane and placed ultimately, if not im-mediately, in a log pond. There they are checked forquality by a scaler. Those logs that meet the stan-dards for plywood production are dry decked at themill and then cut into bolts for manufacture. Thoserejected are rafted to the far end of the pond wherethey are removed by crane and dry decked in a rath-er haphazard, "jackstraw" manner. There the reject-ed logs are accumulated until such time as theirquantity and/or economic factors justify their sale toother sawmills in the area. Such sales have in the past223 NLRB No. 74 PLYWOOD AND VENEER WKRS. LOCAL 2789589occurred two or three times a year. For delivery thelogs areloaded onto trucks by the log loader mannedby a single operator. Also working in the dry. deckarea is a scaler who reevaluates the rejected logs todetermine if they should be sent back to the plywoodmill for processing and who also assists the operatorof the log loader in sorting the rejected logs for ship-ment.The log loader was used at Mad River on two oc-casions totaling 8 days in 1971; on one occasion of asingle day in 1972; on one 5-day occasion in 1973;on four occasions in 1974 totaling 16 days; and on atleast four occasions in 1975 totaling 20 days:The trucks delivering logs to Mad River and alsothose used in hauling them away are operated byeither independent contractors or the Employer'semployees represented by IWA. The crane operatorwho unloads the trucks and removes the logs fromthe pond is represented by Local 2789, as are all theemployees who handle the logs in the pond with theexception, however, of a scaler who is represented byIWA. The log loader operator, as indicated, and thescaler who works along with him in the dry deck areaare also represented by IWA..In May 1974 and February 1975, Local 2789 filedwith the Employer grievances protesting the opera-tion of the log loader at the Mad River location byemployees it did not represent. No agreement wasreached on these grievances. On or about September20, 1975, Local 2789 struck and picketed because, asit concedes, the Employer was again using the IWA-operated log loader to remove rejected logs at MadRiver. The Employer filed its charge under Section8(b)(4)(D) of the Act on September 22, 1975.C. TheParties'PositionsLocal 2789 contends that the situation here doesnot involve a real jurisdiction dispute because theclaimed work is covered by its contract with the Em-ployer. Consequently, it argues, the dispute here in-volves nothing more than a transfer of unit work toemployees outside the unit. In support of this posi-tion, it argues that there is no substantial past prac-ticewarranting a contrary conclusion. Additionally,iturges that no rational reason appears for assigningthe disputed work to employees represented by IWAas such work is part of a continuous process which inall other respects is handled by employees it repre-sents.As for the Employer, it contends that use of the logloader with its IWA operator is supported by pastpractices. It further claims that safety, efficiency, andeconomy support this assignment of the disputedwork. For its part, IWA claims the work of operatingthe log loader for employees it represents, resting thisclaim at least in part on its contract with the Employ-er covering the log distribution center.D. Applicability of the StatuteThe facts above show that the Employer has as-signed the work in dispute to employees representedby IWA, and that Local 2789 claims such work, andthat in furtherance thereof it struck and picketed theEmployer's operations to force reassignment of suchwork to employees it represents. after its efforts toresolve the dispute by other means failed. In view ofthese considerations we find that reasonable causeexists to believe that Local 2789 has violated Section8(b)(4)(D) of the Act.'E. Resolutionof the Dispute1.The contracts and the Employer's practiceLocal 2789, as noted, claims that its contract cov-ers the work in dispute. Its agreement does providethat the Employer recognize it as the bargaining rep-resentativeofallproduction,maintenance, andtransportation employees at the Mad River plywoodplant, and the facts show that the crane operator em-ployed there and most of the employees handlinglogs in the pond actually are covered by this contractand are represented by Local 2789. Nevertheless,there are ambiguities to the contract's coverage.Thus, the scaler who evaluates the logs while in thepond and the scaler who works on the rejected logdry deck I are both represented by IWA, and Local2789, insofar as the record indicates, ,has neverclaimed that they are covered by its contract. Fur-thermore, the Employer has since at least 1971 3 hadthe disputed work done by`a log loader with an em-ployee represented by IWA assigned to operate it.No formal objection was raised by Local 2789 tosuch assignment of the work until May 1974.4 Also1Thereis no evidencethat any effectivemethod exists for thevoluntaryadjustment of the dispute binding on all parties.Thesetwo scalersmay be thesame person, for the recordis not clear onthe point.But the matter is of no decisional significance.9The Employer produced testimony, disputed by Local 2789, that IWA-operated front-end log loadershad performed the work since 1967.In furtherance of its positionthat it never acquiesced in any Employerpractice of usingIWA operators to work on the rejected log dry deck, Local2789 introducedtestimonyof itsbusiness representative that in 1971 heverbally protested to the Employer's plantmanager,Hanson,about theIWA operator of the log loader doing whathe consideredto beunit work.Hanson in effect denied thatany suchprotest had been made. In any event,it is clearthat Local 2789 took no formalaction on the matter at that timeor inany othermanner pursued the matter further, assuming it had, as itclaims,lodged any protest at all. With respect to the years 1972 and 1973,Local 2789claims that it made no complaint because it was unaware that anIWA-operatedlog loader wasusedduring thoseyears attheMad RiverContinued 590DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 2789's contract makes no specific reference toa log loader or its operator. In this connection wenote that in 1973-that is, at least 2 years after theEmployer had started using the IWA-operated load-er at Mad River-Local 2789 entered into a new con-tract with the Employer, which contract made no ex-press provision for inclusion of the disputed workdespite the Local's alleged 1971 protest to the assign-ing of that work to an IWA-represented operator.Accordingly, it is clear that Local 2789's contract,despite its broad recognition clause, has not been ap-plied to all employees working about the Mad Riverlocation and has not been applied to the work indispute. Furthermore, the recognition language hasbeen reaffirmed in the face of such exclusionarypractice without any change being made in its provi-sions.In view of the foregoing considerations, wefind that Local 2789's contract does not cover thework in dispute and thus is not dispositive of theissuesbefore us.Similarly,we find inconclusive IWA's contractcovering the Employer's log distribution center. Tobe sure, that agreement does specifically apply tofront-end log loader operators but its recognitionclause islimited to the Employer's Korbel opera-tions.Consequently, there is no basis for holding thatcontract applicable to log loader operations at MadRiver.In sumthen, the two unions' contracts neither sup-port nor undermine any particular award of thework. The Employer's practice, however, though notconclusive, does supportassignmentto employeesrepresented by IWA.2. Skill, efficiency, safety, and economyThe record shows that a front-end log loader is anexpensive piece of machinery, costing from $70,000to $150,000. It requires several months of trainingand practice to learn how to operate it efficiently andsafely, and frequent use thereafter to enable an oper-ator to maintain his skill in operating it. At theEmployer's log distribution center these log loadersare used on a continuing basis. Operators are, in con-sequence, trained there and also have the opportuni-ty to maintain their proficiency through repeated use.As pointed out above, there are only about 2 to 3weeks' work yearly for a log loader at the Mad Riverlocation, and, thus, no apparent economic or otherlocation.However,the evidence shows that the sorting and loading of re-jected logs is no covert operation but rather one which by its very naturemust take place in full view of persons in the plywood plant. Consequently.the Local's implication that it would have acted in 1972 and 1973 if it hadknown that a log loader was being used, is nothing more than a self-servingdeclaration and worthy of no weight in this proceeding.justification for basing such an expensive piece ofmachinery there. In these circumstances, no readymeans exist for training log loader operators at MadRiver and no reason has been shown for maintainingsuch an operator there on a full-time basis. Also, ifthe regular log distribution center operator did notfollow his machine to Mad River, he would probablyhave to be laid off until its return, while its arrival atMad River would require transferring an employeefrom his usual work to the temporary job of operat-ing the machine, assuming, of course, it would bepossible to keep there an employee, not only trained,but continually proficient, in the operation of a logloader in view of its limited use at that location.The foregoing circumstances manifestly demon-strate that the Employer's assigning the work of op-erating the front-end log loader at the Mad Riverrejected log dry deck to full-time operators of logloaders represented by IWA is the most feasible wayfor the Employer to assure that the machine is man-ned on its short stays at that location by a fullytrained,skillful,competent operator,which,ofcourse, also assures-insofar as anything can bemade certain-that the machine will be operated in asafe and efficient manner. Assigning the work to ply-wood plant employees, on the other hand, wouldnecessarily be not only a less efficient expedient, butalso less economical as it would require special train-ing for such employees to enable them to handle alog loader for only a brief period at Mad River 5 and,further, the layoff during that time of a fully trained,proficient regular operator employed at the Korbeloperation.Consequently it appears that considerations ofskill,efficiency, safety, and economy support theEmployer's assignment of the disputed work to em-ployees represented by IWA.ConclusionsHaving considered all the relevant factors, we con-clude that those factors including the Employer'spractice, continuing skills, and considerations of effi-ciency, safety, and economy favor awarding the workin dispute to employees represented by IWA.Accordingly, on the basis of the entire record, weshall determine the existing jurisdictional controver-sy by awarding to the employees represented byIWA, rather than to employees represented by Local2789, the operation of the front-end log loader at theEmployer's Mad River location. In making this de-termination, we are assigning the work to the em-5 Local 2789claims that certainof the employeesit representscould oper-ate a log loader.However, itproducedno evidencethat any of the MadRiver employeeshad anytraining in handling such a machine or had actual-ly operatedone in recent years. PLYWOOD AND VENEERWKRS.LOCAL 2789ployees who are representedby IWA,and not to thatUnion or its members.Our present determination islimited to the particular dispute which gave rise tothis proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding,the NationalLaborRelations Board herebymakes the following Determination of Dispute:1.Employees of Simpson Timber Company repre-sented by InternationalWoodworkers of America,Local 3-98, AFL-CIO, CLC,at the Company's logdistribution center,Korbel,California,are entitled toperform the work of operating the front-end logloader at the Company's Mad River,Arcata,Califor-nia, location.5912.Plywood and Veneer Workers Local Union No.2789,affiliatedwith Redwood District Council ofLumber and Sawmill Workers,isnot entitled by,means proscribed by Section 8(b)(4)(D)of the Act toforce or require Simpson Timber Company to assignsuch disputed work to the Mad River plywood plantemployees whom it represents.3.Within 10 days from the date of this-Decisionand Determination of Dispute,Plywood and VeneerWorkers Local Union No.2789,affiliated with Red-wood District Council of Lumber and SawmillWorkers,shall notify the Regional Director for Re-gion 20,in writing,whether or not it will refrain fromforcing or requiring Simpson TimberCompany, bymeans proscribed in Section 8(b)(4)(D),to assign thedisputed work to its members rather than to employ-ees represented by InternationalWoodworkers ofAmerica,Local 3-98, AFL-CIO; CLC.